IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA : CASE NO. 3:19cr97
Plaintiff,
JUDGE WALTER H. RICE
VS.
DAVID DWAYNE WEAVER
Defendant.

ENTRY ALLOWING DR. DAVID ROUSH, PSY.D. TO VISIT DEFENDANT

 

It is the request of this Court that the Shelby County Jail allow Dr. David Roush, Psy.D. to

visit defendant in this matter on March 6, 2020 for purposes of interviewing defendant and

 

completing his evaluation.
/ for a |
February 26, 2020 Ut ob t( vee

WALTER H. RICE

UNITED STATES DISTRICT JUDGE
Copies to:
United States Marshal
Shelby County Jail

Counsel of record
